Andrews, Judge,
dissenting.
I respectfully dissent.
Dukes testified on deposition that, while walking through an area of paper machine no. 8 on March 11, 1991, to get to his assigned work *99area, he approached a puddle of liquid “about the size of the top of a bushel basket” on the floor in his path. He testified that he thought he could walk through the puddle because he thought it was water, so he stepped in it. He testified that when he stepped in the puddle, it turned out to be oil in which he slipped and fell. It is undisputed that water in the area of the paper machine was a normal condition of the job. Dukes does not claim that the presence of water on the floor was a defect in the premises.
Dukes was asked at his deposition given on May 26, 1993 what color the oil was. “Q: What color was the oil? A: A light color. Q: Pardon? A: Light color. Q: Light brown, like oil is? A: No. Q: Blue, black? A: It was more like a light blue. Q: Like a clear blue or a light blue? A: Right. Q: As opposed to black grease? A: No. It wasn’t black grease.”
On January 24, 1994, Dukes gave an affidavit in which he elaborated on and contradicted his deposition testimony. The affidavit states: “[I]n his deposition on May 26, 1993 Affiant originally stated simply that the oil was light in color. He may have been mistaken that the color was light blue but he was sure that the oil was not black grease. The oil appeared clear and this is the information Affiant tried to describe when asked whether it was blue or black. The reason for his mistake between light blue and light brown was the lapse of over two years between the time he fell and his deposition. He does not recall the specific color of the oil, but he does recall that the oil was heavier than the type of oil which would be used to lubricate small hand tools and he does specifically recall that the oil was located next to an oil pump for the paper machine. He felt the oil with his hands after he feel [sic] in it. Affiant recalls that the oil was clear, and whether it was light blue or brownish, it was not dirty oil at the time he fell in it.”
Portions of the affidavit clearly contradict Dukes’ earlier deposition testimony that the oil was light blue. The apparent explanation for the contradiction — that Dukes had a better memory of what the oil looked like in his affidavit given eight months after his deposition — is not reasonable. Under Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27 (343 SE2d 680) (1986), the portions of the affidavit which contradict Dukes’ earlier testimony that the oil he stepped in was light blue, should be construed against him.
Elimination of the contradictory testimony is important for two reasons. First, if the color of the liquid in the puddle was light blue, as Dukes originally testified, he should have been able to see it and distinguish it from a puddle of water on the floor. Dukes gave no explanation as to why he mistook a puddle of light blue oil for a puddle of water. Second, in support of his claim that the oil looked like a puddle of water, Dukes presented an affidavit from a co-worker, who *100stated that he saw oil in various areas on the floor where Dukes fell, and that the oil was leaking from the paper machine. He further stated that “[t]he oil appeared to be amber in color but the color was difficult to distinguish when it was on the floor because the floor was dark and dirty.” The Union Camp employee in charge of lubrication for the paper machine gave an affidavit stating that: “The lubricating oil used in paper machine no. 8 by Union Camp is brown in color and not light blue as described by Mr. Dukes. No bluish lubricating oil is used by Union Camp in the system of this machine.” By changing his earlier testimony that the oil he stepped in was light blue, Dukes attempted to add evidence that the oil he stepped in: (1) was like the difficult-to-see amber colored oil his co-worker saw leaking from the paper machine, and (2) was consistent with the brown colored oil described in the affidavit of the Union Camp employee that was used in the paper machine. This is precisely the type of contradiction that the rule in Prophecy Corp., supra, was intended to address.
Dukes also attempted to establish that he could not have avoided the puddle because of the requirements of his work. When asked on deposition why he did not simply walk around the puddle, Dukes replied that he could not go in one direction around the puddle because he had been instructed not to walk under the roller section of the paper machine. However, he was then asked if he could have gone the other way around the puddle.
“Q: Well, let me ask you this. When you came upon the puddle, which you thought was water, think with me, you could have certainly gone to the left of the machine out in this area and then gone around the puddle and come right back into the direction you were walking and gone on to where you were working, couldn’t you? A: There wasn’t any sense in doing that if I thought it was water. Q: In other words, you walked through it anyway; is that what you are telling me? A: Previous, before I was there, there was water all over the place. Q: No, that’s not what we are talking about. Let’s get back to what we were discussing. I simply asked you if you could not have walked out in this area and gone around the puddle? A: I probably could have. . . . Q: You agree that you could have avoided the puddle altogether by walking out in this area and coming back into your path had you wanted to? A: If I was working in that area instead of looking to see to my right? Q: If what? A: All my work was on the right. . . . And if I am over here, how am I going to see over here.”
In the above testimony Dukes claimed that he had to walk through the puddle because avoiding it to the left would have prevented him from seeing work he was performing to the right of the puddle when he approached it. However, this claim by Dukes contradicted his earlier deposition testimony that he encountered the puddle on the way to his assigned work area, not while he was performing *101work. “Q: Now, did you actually start this work before you fell? Did you fall going over there? What happened? A: I had the accident going over there to where I was going. Q: So then you were walking to the area where he gave you your instructions to the area where he wanted this work done? A: Right. . . . Q: Now, how far down the line were you going to go to do your work before you fell? In other words, if you hadn’t fallen, how much farther down in this direction was the work to be done? A: I don’t recall how far down it was. Q: But you know you hadn’t gotten there? A: That’s right. I hadn’t gotten there.”
Since no reasonable explanation was offered for this contradiction, Dukes’ testimony that work he was performing prevented him from avoiding the puddle should be construed against him. Prophecy Corp., supra. In the absence of this contradictory testimony, there was no evidence to support a claim that Dukes was coerced by the circumstances of his employment to walk through the puddle. Compare Kitchens v. Winter Co. Builders, 161 Ga. App. 701, 702-703 (289 SE2d 807) (1982).
Accordingly, the record, absent the contradictory testimony construed against Dukes, shows that he was confronted with a puddle of light blue oil. Dukes did not explain why he thought it was water other than to say that, previously, there had been water all over the place. Instead of taking an available path around the puddle, he freely chose to walk through it and slipped and fell. There was no evidence as to where the light blue oil came from, how it got on the floor, or how long it had been there.
Imposition of liability in this case must be based on evidence that Union Camp had superior actual or constructive knowledge of the puddle of light blue oil. Pound v. Augusta National, 158 Ga. App. 166, 167-168 (279 SE2d 342) (1981). “[I]n order to state a cause of action in a case where the plaintiff alleges that due to an act of negligence by the defendant he slipped and fell on a foreign substance on the defendant’s floor, the plaintiff must show (1) that the defendant had actual or constructive knowledge of the foreign substance and (2) that the plaintiff was without knowledge of the substance or for some reason attributable to the defendant was prevented from discovering the foreign substance.” Alterman Foods v. Ligon, 246 Ga. 620, 623 (272 SE2d 327) (1980).
There is no evidence that Union Camp had any actual knowledge of the puddle of light blue oil. It is undisputed that Union Camp did not use blue colored oil in the paper machine. Other evidence showed that the oil Dukes’ co-worker saw leaking from the paper machine and collecting on the floor was amber or brown in color.
As to constructive knowledge, “[i]n general, there are two classes of cases supporting claims that a defendant had constructive knowledge of a defect. The first class involves a claim that the defendant *102had a duty to exercise reasonable care to inspect and keep the premises safe and that the defect had existed for a sufficient period of time to afford the defendant a reasonable opportunity to conduct such an inspection and discover and remove the defect. The second class . . . involves a claim that an employee of the defendant was in the immediate area of the hazard and had the means and opportunity to have easily seen and removed the hazard. Banks v. Colonial Stores, 117 Ga. App. 581, 584-585 (161 SE2d 366) (1968); Mitchell v. Food Giant, 176 Ga. App. 705, 708-709 (337 SE2d 353) (1985).” Lonard v. Cooper &c. Properties, 214 Ga. App. 862, 863-864 (449 SE2d 348) (1994).
There was no evidence that any Union Camp employees were in the area on the day Dukes fell and had the means and opportunity to have seen the puddle and removed it. Although Dukes’ co-worker deposed that, prior to the day of Dukes’ fall, he saw a crew of Union Camp employees in the general area cleaning up the oil leaking from the paper machine, he stated in his affidavit that he did not see a clean-up crew in the area on the day Dukes fell.
Any claim that Union Camp had constructive knowledge because of a failure to inspect the premises to keep it safe requires evidence showing the period of time the puddle at issue had been on the floor. Colevins v. Federated Dept. Stores, 213 Ga. App. 49, 51 (443 SE2d 871) (1994). There was no evidence as to how long the puddle of light blue oil of unknown origin had been on the floor, and “[w]ithout such proof it would not be possible to determine whether the defendant had been afforded a reasonable time within which to inspect and remove the hazard.” (Punctuation omitted.) Id. The Union Camp employee in charge of lubrication for the paper machine gave an affidavit stating that he performed daily inspections of the machine for maintenance problems or any kind of spills, and that he did not see the spill at issue during his inspection of the area where Dukes fell at about the time of the fall.
Since there was no evidence that Union Camp had superior actual or constructive knowledge of the light blue puddle of oil in which Dukes slipped and fell, the trial court erred by denying Union Camp’s motion for summary judgment.
Moreover, summary judgment was appropriate in favor of Union Camp in this case for the additional reason that the facts plainly and indisputably show that Dukes had superior knowledge of the puddle of light blue oil and failed to exercise ordinary care for his own safety.
The rule that a plaintiff with equal or superior knowledge of the alleged hazard is barred from recovery is the practical application of the rule that a plaintiff cannot recover if by ordinary care he could have avoided the consequences of the defendant’s negligence. OCGA § 51-11-7; O’Steen v. Rheem Mfg. Co., 194 Ga. App. 240, 242 (390 SE2d 248) (1990); Shansab v. Homart Dev. Co., 205 Ga. App. 448, 450 *103(422 SE2d 305) (1992). “[An invitee] must exercise ordinary care for his own safety, and must by the same degree of care avoid the effect of the [proprietor’s] negligence after it becomes apparent to him or in the exercise of ordinary care he should have learned of it. He must make use of all his senses in a reasonable measure amounting to ordinary care in discovering and avoiding those things that might cause hurt to him.” (Citations and punctuation omitted.) Alterman Foods, supra at 623.
Decided March 15, 1995
Reconsideration denied March 30, 1995
Bouhan, Williams & Levy, Frank W. Seiler, Peter D. Muller, Charles V. Loncon, for appellant.
Eugene C. Brooks IV, for appellee.
Dukes testified that he stepped in the puddle because he thought it was water. By his own description, the puddle was actually composed of light blue oil. Dukes gave no explanation as to why he was unable to distinguish a puddle of light blue oil from a puddle of water. Dukes may not have known the puddle was oil before he stepped in it, but he knew or should have known that it was not like the water he commonly stepped through on the job. Even though he could have walked around the puddle, and even though he was aware of the normal risk of slipping in the wet conditions of the paper machine area, Dukes took the additional risk of stepping into the puddle of light blue colored liquid. In the absence of evidence to the contrary, there is a presumption that Dukes is a person possessing ordinary intelligence to whom the additional risk of slipping attendant to stepping in a puddle of light blue liquid under these circumstances would be obvious. By choosing to walk in a puddle of colored liquid in the midst of the otherwise wet slippery conditions, Dukes assumed the risks incident thereto and was guilty of such lack of ordinary care for his own safety that he cannot recover. See Bloch v. Herman’s Sporting Goods, 208 Ga. App. 280, 281 (430 SE2d 86) (1993).
I am authorized to state that Presiding Judge Pope joins in this dissent.